
	

113 HRES 84 IH: Supporting the goals and ideals of National Salute to Hospitalized Veterans Week.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Al Green of Texas
			 submitted the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Salute to Hospitalized Veterans Week.
	
	
		Whereas National Salute to Hospitalized Veterans Week will
			 serve as an opportunity for all Americans to pause with reverence to honor all
			 the men and women who have worn the Nation’s uniform and sacrificed on behalf
			 of the Nation;
		Whereas all the members of the Armed Forces of the United
			 States represent the best that the United States has to offer and safeguard the
			 highest ideals of liberty and freedom;
		Whereas it is imperative that the Nation honors its
			 commitment to veterans by providing services that are vital to their
			 livelihood, increasing community awareness about the challenges that veterans
			 face every day, and encouraging community members to share their time with
			 veterans to learn about their extraordinary sacrifices to the Nation;
		Whereas National Salute to Hospitalized Veterans Week will
			 not only honor the sacrifices of veterans but the sacrifices of their family
			 members as well;
		Whereas National Salute to Hospitalized Veterans Week will
			 shed light on the importance of providing adequate job training and education
			 services, so veterans are able to transition into civilian life and acquire
			 well-paying jobs upon their return from service; and
		Whereas National Salute to Hospitalized Veterans Week will
			 provide community members with an opportunity to become engaged in support
			 networks that provide vital assistance to veterans and their families: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Salute to Hospitalized Veterans Week and its efforts to
			 pay tribute to veterans, the sacrifices they have endured to keep the Nation
			 safe from those who wish to do it harm, and their steadfast loyalty to
			 upholding the Nation’s highest values of liberty and freedom;
			(2)encourages
			 citizens who live near a Department of Veterans Affairs hospital or similar
			 support network to volunteer their time, visit, and thank the veterans of their
			 community for their service; and
			(3)pledges to
			 continue to support veterans-related services that provide quality, affordable
			 health care to veterans in need, and to take action to ensure that the Nation’s
			 veterans are provided with the best care a grateful Nation can provide.
			
